Citation Nr: 1748816	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an unspecified general neurological condition, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976, from June 1991 to December 1991, and from July 2000 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In November 2015, the Board remanded this matter for further development, to include obtaining VA treatment records and to afford the Veteran a VA examination.  That development having been completed, this matter has returned to the Board for further appellate review.
 
In a June 2017 rating decision, the RO, in pertinent part, granted the Veteran's claim for service connection for sinusitis.  This represents a full grant of the benefit sought, therefore that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In a June 2016 rating decision, the RO awarded an increased 40 percent rating for the Veteran's bilateral temporomandibular disorder, effective from April 6, 2016; an increased 30 percent rating for his spondylosis of cervical spine with myofascial pain syndrome and radicular symptoms of the upper extremities, effective from April 6, 2016; and an increased 30 percent rating for his headaches, also effective from April 6, 2016.  In July 2016, the Veteran submitted a timely notice of disagreement with the effective dates assigned for these increased disability ratings.  Because the RO acknowledged the Veteran's notice of disagreement in a letter dated August 3, 2016, no action is currently warranted by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  
 
A new opinion is required in accordance with the Board's November 2015 remand directives.  In this regard, the November 2015 remand directed a VA examiner to address whether the Veteran had a more generalized pain condition not already accounted for by his service-connected disabilities.  The remand specifically directed the examiner to address whether the Veteran's reported symptoms of leg, shoulder, and general generalized body pain are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness of partially explained etiology or pathophysiology.

Following an in-person examination in May 2017, the examiner opined that the Veteran did not have evidence of a more generalized pain condition not already accounted for by his service-connected disabilities.  In reaching this opinion, however, the examiner did not address the etiologies of the Veteran's reported leg and body pain.  See May 2017 VA Gulf War Examination Report.

For the reasons stated above, the Board finds the May 2017 opinion inadequate, as it does not comply with the November 2015 remand instructions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions); Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  As such, a new medical opinion is required.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records, from May 2017, forward.

2.  Thereafter, refer the case to the May 2017 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she reviewed the folder in conjunction with the supplemental opinion.

Following the review of the claims folder, the examiner is asked to opine on the likelihood that in addition to the Veteran's diagnosed residuals of a traumatic brain injury, headache disorder, GERD, Schamberg Disease, TMJ, and cervical spine disability, among other disabilities, he has an undiagnosed illness or medically unexplained chronic multisymptom illness represented by more generalized pain or other signs or symptoms overlapping these diagnosed conditions.  

The examiner must specifically address whether the Veteran's leg and generalized body pain are a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.

A complete explanation for all opinion(s) expressed must be set forth in the examination report.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




